DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group II in the reply filed on 3/4/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement(s) was/were submitted on 11/5/2019 and 11/25/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claim(s) 98 is/are objected to because of the following informalities:  change “operable” in line 5 to “configured”.  Appropriate correction is required.
Claim(s) 153-154, 158-160, 162-163, 169-171 is/are objected to because of the following informalities:  change “executable” in line 2 to “executed”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim(s) 157 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The detailed description within the specification does not support claim 157 (i.e., “Alamouti encoding”). The closest the Examiner could find in the detailed description is at ¶ 159 of the published specification which discloses “one or both of the first and second CSI-RS port to data precoder mappings may be based in part on a co-phase vector associated with a set of REs corresponding to a respective resource subset of the first resource subset and the second resource subset”. This section of the specification does not support the features of claim 157 (i.e., “Alamouti encoding”). Although ¶ 42 of the published specification shows support for claim 157 (which is almost verbatim to claim 157), it is unclear how the summary of the invention contains the features of claim 157 but not the detailed description (i.e., how can there be a summary of a topic if the detailed description does not even describe the topic but actually is different from the summary?). Thus, it would appear to the Examiner that Applicant has an incorrectly written summary at ¶ 42 of the published specification, which claim 157 finds support from. As a result of the incorrectly written ¶ 42 of the published specification, claim 157 is not supported in the specification. It is suggested to either delete “Alamouti encoding” in this claim and in ¶ 42 of the published specification or amend the detailed description section of the specification (¶ 159 of the published specification) 
Claim(s) 164-165 and 168 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. MPEP 2181(IV) states “an inadequate disclosure may give rise to both an indefiniteness rejection for a means-plus-function limitation and a failure to satisfy the written description and enablement requirements of section 112(a) or pre-AIA  section 112, first paragraph”. As explained below in the 112(a) or pre-AIA  section 112, first paragraph rejection, claim limitation(s) invoking means plus function does not have sufficient corresponding structure and thus inadequate disclosure. Claim(s) 165-168 fails to resolve the deficiency of claim(s) 164 and is/are thus rejected under similar rationale. 
Claim(s) 164-165 and 168 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. MPEP 2181(IV) states “an inadequate disclosure may give rise to both an indefiniteness rejection for a means-plus-function limitation and a failure to satisfy the written description and enablement requirements of section 112(a) or pre-AIA  section 112, first paragraph”. As explained below in the 112(a) or pre-AIA  section 112, first paragraph rejection, claim limitation(s) invoking means plus function does not have sufficient corresponding .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 28-29, 35, 37, 158-159 and 162-168 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 28, it is unclear how there is “the first non-consecutive partial band in a…time domain, or a combination thereof”. How can a band, which is in at least a frequency domain, be in a time domain? Claim 29 fails to resolve the deficiency of claim 28 and is thus rejected under similar rationale. Claim 158 recite similar limitations of claim 28 and is thus rejected under similar rationale. Claim 159 fails to resolve the deficiency of claim 158 and is thus rejected under similar rationale. Claim 168 recite similar limitations of claim 28 and is thus rejected under similar rationale.
Regarding claim 29, it is unclear how “the channel state parameter comprises” “a combination
Claim 35 recites the limitation "the CSI-RS resource set" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 37 recites the limitations "the CSI-RS resource set" in lines 3-4 and “the configuration” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 162 recites the limitation "the CSI-RS resource set" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 163 recites the limitations "the CSI-RS resource set" in lines 4-5 and “the configuration” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim limitation “means for determining…” of claim 164 and “means for determining…” of claim 165 and “means for estimating a first…” and “means for estimating a second…” of claim 168 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is silent as to what corresponding structure is for the above multiple means. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claims 165-168 fails to resolve the deficiency of claim 164 and are thus rejected under similar rationale.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 22-24, 26-27, 32, 34, 98, 153-156, 160-161, 164-167 and 169-172 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 20130286964 to Chu and in view of US PGPub 20170063436 to Li.

Regarding claim 98, Chu teaches an apparatus for wireless communication (¶ 26, communication device 40 can be a UE), comprising: a processor (fig. 20, shows processing means 400); memory coupled with the processor (fig. 20, shows processing means 400 coupled to storage unit 410); and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to (fig. 20, shows storage unit 410 which contains program code 414; ¶ 26, a program code 414, accessed by the processing means 400; ¶ 38, process 60 is implemented by the communication device 40 and may be compiled into the program code 414; 
receive a first channel state information reference signal (CSI-RS) over a first resource subset of a CSI-RS resource associated with a first non-consecutive partial band (¶ 45, user equipment UE1 need to measure CSI-RS with…Configuration 0…at the sub-bands SB0-SB3; fig. 1, shows subframe SF0 with subbands SB0-SB3; fig. 2, shows in a subframe with a sub-band, CSI-RS configuration 0 having 2 resource elements on both 3rd and 9th rows; ¶ 45, Configuration 0…with effective sub-bands SB0-SB3; ¶ 44, multiple CSI-RS configurations each with at least one effective sub-band…within one sub-frame. Examiner correspond rows 3 and 9 in each of sub-bands SB0-SB3 to the first non-consecutive partial band and correspond the subframe SF0 with sub-bands SB0-SB3 to the CSI-RS resource and correspond the 16 resource elements in rows 3 and 9 of sub-bands SB0-SB3 associated with Configuration 0 in SF0 to the first resource subset), 
wherein the first CSI-RS is according to a first partial band configuration (¶ 44, the user equipment UE1 may receive an indication…multiple CSI-RS configurations each with at least one effective sub-band…within one sub-frame; ¶ 34, CSI-RS with the Configuration 0); 
receive a second CSI-RS over a second resource subset of the CSI-RS resource associated with a second non-consecutive partial band (¶ 45, user equipment UE1 need to measure CSI-RS with…Configuration 1…at the sub-bands SB0-SB3; fig. 1, shows subframe SF0 with subbands SB0-SB3; fig. 2, shows in a subframe with a sub-band, CSI-RS configuration 1 having 2 resource elements on both 1st and 7th rows; ¶ 45 Configuration 1…with effective sub-bands SB0-SB3. Examiner correspond rows 1 and 7 in each of sub-bands SB0-SB3 to the second 
wherein the second CSI-RS is according to a second partial band configuration (¶ 44, the user equipment UE1 may receive an indication…multiple CSI-RS configurations each with at least one effective sub-band…within one sub-frame; ¶ 34, CSI-RS with Configuration 1); 
determine, based at least in part on the first and second CSI-RSs, a channel state parameter based at least in part on the first non-consecutive partial band and the second non-consecutive partial band (¶ 45, indications of Configuration 0 and Configuration 1, both with effective sub-bands SB0-SB3, may be received by the user equipment UE1, so the user equipment UE1 need to measure CSI-RS with both Configuration 0 and Configuration 1 together at the sub-bands SB0-SB3; fig. 2, shows in a subframe with a sub-band, CSI-RS configuration 0 having 2 resource elements on both 3rd and 9th rows and CSI-RS configuration 1 having 2 resource elements on both 1st and 7th rows; ¶ 41, Measure CSI-RS of the at least one CSI-RS configuration within the sub-frame according to the indications for generating the channel state information (CSI) report; ¶ 42, Transmit a channel state information (CSI) report including a precoding matrix indicator (PMI), a channel quality indicator (CQI) or a rank indicator (RI) according to the indications; ¶ 8, UE may measure various types of reference signals such as channel state information reference signals (CSI-RS)…and report channel condition measurement results; ¶ 32, a user equipment to measure the channel conditions…by one CSI-RS configuration in different sub-bands within one sub-frame; ¶ 50, at least one sub-band with each CSI-RS configuration in a network and measuring the CSI-RS at the frequency band associated with the at least one sub-band in a UE); 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu’s teachings with Chu’s one or more other embodiment’s teachings. The motivation is measuring CSI-RS in a resource-efficient manner without an additional expense of radio resources (Chu ¶ 11).
Although Chu teaches receive a first CSI-RS, the first CSI-RS is according to a first partial band configuration, a base station, a second CSI-RS and the second CSI-RS is according to a second partial band configuration, Chu does not explicitly disclose receive, from a base station, a first CSI-RS, the first CSI-RS is precoded according to a first partial band configuration and the second CSI-RS is precoded according to a second partial band configuration.
Li in the same or similar field of endeavor teaches a UE receives, from a base station, a first CSI-RS, wherein the first CSI-RS is precoded according to a first partial band configuration, receives a second CSI-RS, wherein the second CSI-RS is precoded according to a second partial band configuration and transmits, to the base station, a feedback message (¶ 126, after the user equipment receives the reference signal corresponding to each subband group in the multiple subband groups and transmitted by the base station, the user equipment may obtain the channel state information by performing channel estimation according to the reference signal 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu’s teachings with Li’s above teachings. The motivation is a quantity of antenna ports can be increased without increasing resource consumption and achieving backward compatibility with legacy UE (Li ¶ 88). Known work in one field of endeavor (Li prior art) may prompt variations of it for use in either the same field or 

Regarding claim 153, the combination teaches the apparatus of claim 98, wherein the instructions to determine the channel state parameter are further executable by the processor to cause the apparatus to (Chu fig. 20 and ¶ 15, 26, 38 and 49): determine one or more channel state parameters for the CSI-RS resource corresponding to the first and second non-consecutive partial bands based at least in part on a channel estimation of the first and second non-consecutive partial bands (Chu ¶ 45, 41, 42, 8, 32 and 50 and fig. 2; fig. 1, shows SF0 with SB0-SB3; Li ¶ 28, a channel estimation value obtained by performing channel estimation on the reference signal carried in the first bearer REs in each subband in each subband group in the multiple subband groups…the channel estimation values are CQIs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Chu’s one or more other embodiment’s teachings. The motivation is measuring CSI-RS in a resource-efficient manner without an additional expense of radio resources (Chu ¶ 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Li’s teachings determine one or more channel state parameters based at least in part on a channel estimation of partial bands. The motivation is a quantity of antenna ports can be increased without increasing resource consumption and achieving backward compatibility with legacy UE (Li ¶ 88).

Regarding claim 154, the combination teaches the apparatus of claim 98, wherein the instructions are further executable by the processor to cause the apparatus to (Chu fig. 20 and ¶ 15, 26, 38 and 49): receive, from the base station, an indication of one or both of the first partial band configuration or the second partial band configuration, wherein the indication is received via a radio resource control (RRC) message, medium access control (MAC) channel element (CE), or downlink control information (DCI) (Chu ¶ 47; processes 50, 60 and the above examples are realized based on that the transmitting point TP1 is served as a central node for executing steps…one of these transmission points; fig. 5 shows process 50 having at least indicating at least one CSI-RS configuration; ¶ 45, indications of Configuration 0 and Configuration 1, both with effective sub-bands SB0-SB3, may be received by the user equipment UE1; ¶ 37, indicate the CSI-RS configuration(s) and the effective sub-band(s) in various ways. For example, the network may indicate the at least one CSI-RS configuration and the at least one sub-band corresponding to each of the at least one CSI-RS configuration to a UE in a dynamic way, such as new Downlink Control Information (DCI) format. The network may also indicate the at least one CSI-RS configuration and the at least one sub-band corresponding to each of the at least one CSI-RS configuration to a UE in a semi-static way, such as Radio Resource Control (RRC) signaling; ¶ 7, multiple transmission points (e.g. a base station, a relay node, a pico eNB, a home eNB, or a remote antenna of a base station); ¶ 25, a Node-B (NB) (i.e., macrocell base station (BS)) in a universal terrestrial radio access network (UTRAN) of the UMTS or an evolved NB (eNB) in an evolved UTRAN (E-UTRAN) of the LTE system or the LTE-A system; Li ¶ 110, different precoding is used (that is, different precoding vectors or matrices are used) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Li’s teachings of a first CSI-RS is precoded according to a first partial band configuration and a second CSI-RS is precoded according to a second partial band configuration. The motivation is a quantity of antenna ports can be increased without increasing resource consumption and achieving backward compatibility with legacy UE (Li ¶ 88).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Chu’s one or more other embodiment’s teachings. The motivation is measuring CSI-RS in a resource-efficient manner without an additional expense of radio resources (Chu ¶ 11).

Regarding claim 155, the combination teaches the apparatus of claim 98, wherein: the first partial band configuration indicates at least one of the first resource subset, a first cycling granularity for the first non-consecutive partial band, a first time interval for the first CSI-RS, a first number of ports associated with transmission of the first CSI-RS, or a combination thereof (Chu ¶ 44, the user equipment UE1 may receive an indication…multiple CSI-RS configurations each with at least one effective sub-band from the network within one sub-frame; fig. 1, shows subframe SF0 with subbands SB0-SB3; fig. 2, shows in a subframe with a sub-band, CSI-RS configuration 0 having 2 resource elements on both 3rd and 9th rows; ¶ 45, Configuration 0…with effective sub-bands SB0-SB3. Examiner correspond the 16 resource elements in rows 3 and 9 of sub-bands SB0-SB3 associated with Configuration 0 in SF0 to the first resource subset), and the st and 7th rows; ¶ 45 Configuration 1…with effective sub-bands SB0-SB3. Examiner correspond the 16 resource elements in rows 1 and 7 in sub-bands SB0-SB3 associated with Configuration 1 in SF0 to the second resource subset).

Regarding claim 156, the combination teaches the apparatus of claim 155, wherein: the first cycling granularity indicates a number of consecutive resource blocks (RBs) in a frequency domain, time domain, or a combination thereof of the first resource subset; and the second cycling granularity indicates a number of consecutive resource blocks (RBs) in a frequency domain, a time domain, or a combination thereof of the second resource subset (given non-patentable weight since this claim further limits a non-chosen alternative).

Regarding claim 160, the combination teaches the apparatus of claim 98, wherein the instructions are further executable by the processor to cause the apparatus to (Chu fig. 20 and ¶ 15, 26, 38 and 49): receive, from the base station, a control message indicating that the first partial band configuration and the second partial band configuration have different configuration parameters, wherein at least one configuration parameter of the first partial band configuration or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Chu’s one or more other 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Li’s teachings of first and second partial band configurations have different configuration parameters and at least one configuration parameter of the first partial band configuration or the second partial band configuration and a first CSI-RS is precoded according to a first partial band configuration and a second CSI-RS is precoded according to a second partial band configuration. The motivation is a quantity of antenna ports can be increased without increasing resource consumption and achieving backward compatibility with legacy UE (Li ¶ 88).

Regarding claim 161, the combination teaches the apparatus of claim 98, wherein the CSI-RS resource comprises one CSI-RS resource of a CSI-RS resource set (Chu fig. 1, shows SB0 in SF0 of SB0-SB3 of SF0; ¶ 45, user equipment UE1 need to measure CSI-RS…at the sub-bands SB0-SB3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Chu’s one or more other embodiment’s teachings. The motivation is measuring CSI-RS in a resource-efficient manner without an additional expense of radio resources (Chu ¶ 11).

	Regarding claims 22-24, 26-27, 32 and 34, claims 22-24, 26-27, 32 and 34 recite similar limitations of claims 98, 153-156 and 160-161, respectively and are thus rejected under similar rationale.

	Regarding claim 164, claim 164 recite similar limitations of claim 98 and is thus rejected under similar rationale. With respect to the multiple “means for”, these multiple “means for” maps to claim 98’s limitation of “instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to” which the Examiner has shown to be taught by Chu by using the citation of fig. 20, ¶ 26, 38, 15 and 49.

	Regarding claims 165-167, claims 165-167 recite similar limitations of claims 153-155, respectively and are thus rejected under similar rationale.

	Regarding claim 169, claim 169 recite similar limitations of claim 98 and is thus rejected under similar rationale

	Regarding claims 170-172, claims 170-172 recite similar limitations of claims 153-155, respectively and are thus rejected under similar rationale.

Claim(s) 37 and 163 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu and Li and in further view of US PG Pub 20200067631 to Kakishima et al (hereinafter Kakishima).

Regarding claim 163, the combination teaches the apparatus of claim 98, wherein the instructions are further executable by the processor to cause the apparatus to (Chu fig. 20 and ¶ 15, 26, 38 and 49): receive, from the base station, a configuration, and wherein the configuration 
Kakishima in the same or similar field of endeavor teaches receive, from the base station, a CSI-RS resource set configuration, wherein the CSI-RS resource set configuration comprises at least one of a number of CSI-RS resources of the CSI-RS resource set, a number of partial bands in each CSI-RS resource, a time duration for each partial band, a cycling granularity for each partial band, a number of CSI-RS ports for each partial band, or a combination thereof (fig. 3, shows TRP 20 signaling CSI process containing resource setting to UE 10; fig. 2, shows resource setting containing multiple resource sets; ¶ 39, Here the "Resource set" can be called as " CSI-RS resource set."; ¶ 117, Although the present disclosure mainly described examples of various 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Kakishima’s above teachings. The motivation is performing CSI-reporting properly when CSI-RS transmission and CSI reporting are turned on/off (Kakishima ¶ 4). Known work in one field of endeavor (Kakishima prior art) may prompt variations of it for use in either the same field or a different one (Chu prior art) based on design incentives (performing CSI-reporting properly when CSI-RS transmission and CSI reporting are turned on/off) or other market forces if the variations are predictable to one or ordinary skill in the art.

	Regarding claim 37, claim 37 recite similar limitations of claim 163 and is thus rejected under similar rationale.

Allowable Subject Matter
Claim(s) 28-29, 35, 158-159 and 162 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim(s) 31 and 157 is/are would be allowable if Applicant delete “Alamouti encoding” in this claim and in ¶ 42 of the published specification or amend the detailed description section of the specification (¶ 159 of the published specification) to include the features within this claim to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US PGPub 20190342782 by Yum et al. discloses multiple partial bands with numerologies that are different from each other and transmitting CSI information derived from a CSI-RS transmitted from a partial band (see abstract) and transmitting CSI-RS configuration, which includes bandwidth or a frequency position, using RRC (see at least ¶ 13 and 166).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152.  The examiner can normally be reached on 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/PETER P CHAU/Primary Examiner, Art Unit 2476